








WINNEBAGO INDUSTRIES, INC.
2004 INCENTIVE COMPENSATION PLAN
AS AMENDED
        1.  Plan. The Winnebago Industries, Inc. 2004 Incentive Compensation
Plan (the “Plan”) was adopted by Winnebago Industries, Inc. (the “Company”) to
reward certain key Employees of the Company and its Affiliates and Non-employee
Directors of the Company by enabling them to acquire shares of Common Stock of
the Company.
        2.  Objectives. The purpose of this Winnebago Industries, Inc. 2004
Incentive Compensation Plan is to further the interests of the Company and its
shareholders by providing incentives in the form of Awards to key Employees and
Non-employee Directors who can contribute materially to the success and
profitability of the Company and its Affiliates. Such Awards will recognize and
reward outstanding performances and individual contributions and give
Participants in the Plan an interest in the Company parallel to that of the
shareholders, thus enhancing the proprietary and personal interest of such
Participants in the Company's continued success and progress. This Plan will
also enable the Company and its Affiliates to attract and retain such Employees
and Non-employee Directors.
        3.  Definitions. As used herein, the terms set forth below shall have
the following respective meanings unless otherwise expressly provided herein:
        “Administrator” means (i) with respect to Employee Awards, the
Committee, and (ii) with respect to Director Awards, the Board.
        “Affiliate” means a Subsidiary or Joint Venture.
        “Authorized Officer” means the Chief Executive Officer of the Company
(or any other senior officer of the Company to whom the Chief Executive Officer
shall delegate the authority to execute any Award Agreement, where applicable).
        “Award” means an Employee Award or a Director Award.
        “Award Agreement” means any Employee Award Agreement or Director Award
Agreement.
        “Board” means the Board of Directors of the Company.
        “Change in Control,” unless otherwise defined by the Committee, means
the time when (i) any Person becomes an Acquiring Person, or (ii) individuals
who shall qualify as Continuing Directors of the Company shall have ceased for
any reason to constitute at least a majority of the Board of Directors of the
Company, provided, however, that in the case of either clause (i) or (ii) a
Change of Control shall not be deemed to have occurred if the event shall have
been approved prior to the occurrence thereof by a majority of the Continuing
Directors who shall then be members of such Board of Directors, and in the case
of clause (i) a Change of Control shall not be deemed to have occurred upon the
acquisition of stock of the Company by a pension, profit-sharing, stock bonus,
employee stock ownership plan or other retirement plan intended to be qualified
under Section 401(a) of the Code established by the Company or any subsidiary of
the Company. (In addition, stock held by such a plan shall not be treated as
outstanding in determining ownership percentages for purposes of this
definition.)
        For the purpose of the definition “Change of Control” only:
        (a)  “Continuing Director” means (i) any member of the Board of
Directors of the Company, which such person is a member of the Board, who is not
an Affiliate or Associate of any Acquiring Person or of any such Acquiring
Person's Affiliate or Associate and was a member of the Board prior to the time
when such Acquiring Person shall have become an Acquiring Person, and (ii) any
successor of a Continuing Director, while such successor is a member of the
Board, who is not an Acquiring Person or any Affiliate or Associate of any
Acquiring Person or a representative or nominee of an Acquiring Person or of any
affiliate or associate of such Acquiring Person and is recommended or elected to
succeed the Continuing Director by a majority of the Continuing Directors.
        (b)  “Acquiring Person” means any Person or any individual or group of
Affiliates or Associates of such Person who acquires beneficial ownership,
directly or indirectly, of 20 percent or more of the outstanding stock of the
Company if such acquisition occurs in whole or in part, except that the term
“Acquiring Person” shall not

1

--------------------------------------------------------------------------------




include a Hanson Family Member or an Affiliate or Associate of a Hanson Family
Member. Notwithstanding the foregoing, no Person shall become an “Acquiring
Person” as the result of (x) an acquisition of Common Stock by the Company
which, by reducing the number of shares outstanding, increases the proportionate
number of shares beneficially owned by such Person to 20% or more of the
outstanding Common Stock then outstanding or (y) the acquisition by such Person
of newly-issued Common Stock directly from the Company (it being under stood
that a purchase from an underwriter or other intermediary is not directly from
the Company); provided however, that if a Person shall become the beneficial
owner of 20% or more of the Common Stock then outstanding by reason of share
purchases by the Company or the receipt of newly-issued Common Stock directly
from the Company and shall, after such share purchases or direct issuance by the
Company, become the beneficial owner of any additional Common Stock of the
Company, then such Person shall be deemed to be an “Acquiring Person”; provided
further, however, that any transferee from such Person who becomes the
beneficial owner of 20% or more of the Common Stock then outstanding shall
nevertheless be deemed to be an “Acquiring Person.” Notwithstanding the
foregoing, if the Board of Directors of the Company determines in good faith
that a Person who would otherwise be an “Acquiring Person,” as defined pursuant
to the foregoing provisions of this paragraph, has become such inadvertently,
and such Person divests as promptly as practicable (and in any event within ten
business days after notification by the Company) a sufficient number of shares
of Common Stock so that such Person would no longer be an “Acquiring Person,” as
defined pursuant to the foregoing provisions of this paragraph, then such Person
shall not be deemed to be an “Acquiring Person” for any purpose of this Plan.
        (c)  “Affiliate” means a Person that directly or indirectly through one
or more intermediaries, controls, or is controlled by, or is under common
control with, the person specified.
        (d)  “Associate” means (1) any corporate, partnership, limited liability
company, entity or organization (other than the Company or a majority-owned
subsidiary of the Company) of which such a Person is an officer, director,
member, or partner or is, directly, or indirectly the beneficial owner of ten
percent (10 percent) or more of the class of equity securities, (2) any trust or
fund in which such person has a substantial beneficial interest or as to which
such person serves as trustee or in a similar fiduciary capacity, (3) any
relative or spouse of such person, or any relative of such spouse, or (4) any
investment company for which such person or any Affiliate of such person serves
as investment advisor.
        (e)  “Hanson Family Member” means John K. Hanson and Luise V. Hanson
(and the executors or administrators of their estates), their lineal descendants
(and the executors or administrators of their estates), the spouses of their
lineal descendants (and the executors or administrators of their estate) and the
John K. and Luise V. Hanson Foundation.
        (f)  “Person” means an individual, corporation, limited liability
company, partnership, association, joint stock company, trust, unincorporated
organization or government or political subdivision thereof.
        “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
        “Committee” means the Human Resources Committee of the Board or such
other independent Committee of the Board as is designated by the Board to
administer the Plan.
        “Common Stock” means Winnebago Industries, Inc. common stock, par value
$.50 per share.
        “Company” means Winnebago Industries, Inc., an Iowa corporation, or any
successor thereto.
        “Director Award” means any Stock Award or Non-qualified Stock Options
granted, whether singly, in combination or in tandem, to a Participant who is a
Non-employee Director pursuant to such applicable terms, conditions and
limitations as the Board may establish in order to fulfill the objectives of the
Plan.
        “Director Award Agreement” means a written agreement setting forth the
terms, conditions and limitations applicable to a Director Award, to the extent
the Board determines such agreement is necessary.
        “Disability” means the Participant is unable to perform each of the
essential duties of such Participant's position by reason of a medically
determinable physical or mental impairment which is potentially permanent in
character or which can be expected to last for a continuous period of not less
than 12 months.
        “Dividend Equivalents” means, with respect to Stock Units or shares of
Restricted Stock that are to be issued at the end of the Restriction Period, an
amount equal to all dividends and other distributions (or the economic
equivalent thereof) that are payable to shareholders of record during the
Restriction Period on a like number of shares of Common Stock.
        “Employee” means an employee of the Company or any of its Affiliates.
        “Employee Award” means any Option or Stock Award granted, whether
singly, in combination or in

2

--------------------------------------------------------------------------------




tandem, to a Participant who is an Employee pursuant to such applicable terms,
conditions and limitations as the Committee may establish in order to fulfill
the objectives of the Plan.
        “Employee Award Agreement” means a written agreement setting forth the
terms, conditions and limitations applicable to an Employee Award, to the extent
the Committee determines such agreement is necessary.
        “Equity Award” means any Option or Stock Award granted to a Participant
under the Plan.
        “Exchange Act” means the Securities Exchange Act of 1934, as amended.
        “Fair Market Value” of a share of Common Stock means, as of a particular
date, (i) (A) if Common Stock is listed on a national securities exchange, the
closing price per share of such Common Stock on the consolidated transaction
reporting system for the principal national securities exchange on which shares
of Common Stock are listed on that date, or, if there shall have been no such
sale so reported on that date, on the next succeeding date on which such a sale
was so reported, (B) if Common Stock is not so listed but is quoted on the
NASDAQ National Market, the mean between the highest and lowest sales price per
share of Common Stock reported by the NASDAQ National Market on that date, or,
if there shall have been no such sale so reported on that date, on the next
succeeding date on which such a sale was so reported, or, at the discretion of
the Committee, the price prevailing on the NASDAQ National Market at the time of
exercise, (C) if Common Stock is not so listed or quoted, the mean between the
closing bid and asked price on that date, or, if there are no quotations
available for such date, on the next succeeding date on which such quotations
shall be available, as reported by the NASDAQ Stock Market, or, if not reported
by the NASDAQ Stock Market, by the National Quotation Bureau Incorporated or
(D) if Common Stock is not publicly traded, the most recent value determined by
an independent appraiser appointed by the Company for such purpose, or (ii) if
applicable, the price per share as determined in accordance with the procedures
of a third party administrator retained by the Company to administer the Plan.
        “Grant Date” means the date an Award is granted to a Participant
pursuant to the Plan. The Grant Date for a substituted award is the Grant Date
of the original award.
        “Grant Price” means the price at which a Participant may exercise his or
her right to receive Common Stock, as applicable, under the terms of an Award.
        “Incentive Stock Option” means an Option that is intended to comply with
the requirements set forth in Section 422 of the Code.
        “Joint Venture” means any joint venture or partnership in which the
Company has at least 50% ownership, voting, capital or profit interests (in
whatever form).
        “Non-employee Director” means an individual serving as a member of the
Board who is not an Employee of the Company or any of its Affiliates.
        “Non-qualified Stock Option” means an Option that is not an Incentive
Stock Option.
        “Option” means a right to purchase a specified number of shares of
Common Stock at a specified Grant Price, which may be an Incentive Stock Option
or a Non-qualified Stock Option.
        “Participant” means an Employee or Non-employee Director to whom an
Award has been granted under this Plan.
       “Restricted Stock” means Common Stock that is restricted or subject to
forfeiture provisions.
        “Restriction Period” means a period of time beginning as of the Grant
Date of an Award of Restricted Stock and ending as of the date upon which the
Common Stock subject to such Award is no longer restricted or subject to
forfeiture provisions.        
        “Stock Award” means an Award in the form of shares of Common Stock or
Stock Units, including an award of Restricted Stock.
        “Stock Unit” means a unit equal to one share of Common Stock (as
determined by the Committee) granted to either an Employee or a Non-employee
Director.
        “Subsidiary” means any corporation of which the Company directly or
indirectly owns shares representing 50% or more of the combined voting power of
the shares of all classes or series of capital stock of such corporation which
have the right to vote generally on matters submitted to a vote of the
shareholders of such corporation.
        4.  Eligibility.

3

--------------------------------------------------------------------------------




        (a)  Employees. Employees eligible for the grant of Employee Awards
under this Plan are those who hold positions of responsibility and whose
performance, in the judgment of the Committee, can have a significant effect on
the success of the Company and its Affiliates.
        (b)  Directors. Members of the Board eligible for the grant of Director
Awards under this Plan are those who are Non-employee Directors.
        5.  Common Stock Available for Awards. Subject to the provisions of
paragraph 17 hereof, no Award shall be granted if it shall result in the
aggregate number of shares of Common Stock issued under the Plan plus the number
of shares of Common Stock covered by or subject to Awards then outstanding
(after giving effect to the grant of the Award in question) to exceed 2,000,000
shares. No more than 1,000,000 shares of Common Stock shall be available for
Awards other than Options. The number of shares of Common Stock that are the
subject of Awards under this Plan that are forfeited or terminated, or expire
unexercised shall again immediately become available for Awards hereunder. If
the Grant Price or other purchase price of any Option or other Award granted
under the Plan is satisfied by tendering shares of Common Stock to the Company
by either actual delivery or by attestation, or if the tax withholding
obligation resulting from the settlement of any such Option or other Award is
satisfied by tendering or withholding shares of Common Stock, only the number of
shares of Common Stock issued net of the shares of Common Stock tendered or
withheld shall be deemed delivered for purposes of determining the maximum
number of shares of Common Stock available for delivery under the Plan. Shares
of Common Stock delivered under the Plan in settlement, assumption or
substitution of outstanding awards or obligations to grant future awards under
the plans or arrangements of another entity shall not reduce the maximum number
of shares of Common Stock available for delivery under the Plan, to the extent
that such settlement, assumption or substitution is a result of the Company or
an Affiliate acquiring another entity or an interest in another entity. The
Committee may from time to time adopt and observe such procedures concerning the
counting of shares against the Plan maximum as it may deem appropriate. The
Board and the appropriate officers of the Company shall from time to time take
whatever actions are necessary to file any required documents with governmental
authorities, stock exchanges and transaction reporting systems to ensure that
shares of Common Stock are available for issuance pursuant to Awards.
        6.  Administration. (a) This Plan shall be administered by the Committee
except as otherwise provided herein.
        (b)  Subject to the provisions hereof, the Committee shall have full and
exclusive power and authority to administer this Plan and to take all actions
that are specifically contemplated hereby or are necessary or appropriate in
connection with the administration hereof. The Committee shall also have full
and exclusive power to interpret this Plan and to adopt such rules, regulations
and guidelines for carrying out this Plan as it may deem necessary or proper,
all of which powers shall be exercised in the best interests of the Company and
in keeping with the objectives of this Plan. The Committee may, in its
discretion, provide for the acceleration of the vesting or exercisability of an
Employee Award or otherwise amend or modify an Employee Award in any manner that
is either (i) not adverse to the Participant to whom such Employee Award was
granted or (ii) consented to by such Participant; provided, however, that the
Committee may not undertake any actions as described above if such actions would
be prohibited by section 409A of the Code and the regulations thereunder, or if
such actions would result in the treatment of the Awards granted under this Plan
as deferred compensation under section 409A of the Code. The Committee may
correct any defect or supply any omission or reconcile any inconsistency in this
Plan or in any Award in the manner and to the extent the Committee deems
necessary or desirable to further the Plan purposes. Any decision of the
Committee, with respect to Employee Awards, in the interpretation and
administration of this Plan shall lie within its sole and absolute discretion
and shall be final, conclusive and binding on all parties concerned.
        (c)  No member of the Committee or officer of the Company to whom the
Committee has delegated authority in accordance with the provisions of
paragraph 7 of this Plan shall be liable for anything done or omitted to be done
by him or her, by any member of the Committee or by any officer of the Company
in connection with the performance of any duties under this Plan, except for his
or her own willful misconduct or as expressly provided by statute.
        (d)  The Board shall have the same powers, duties, and authority to
administer the Plan with respect to Director Awards as the Committee retains
with respect to Employee Awards as described above.
        7.  Delegation of Authority. Following the authorization of a pool of
shares of Common Stock to be available for Awards, the Committee may authorize
the Chief Executive Officer of the Company or a committee consisting solely of
members of the Board to grant individual Employee Awards from such pool pursuant
to such conditions or limitations as the Committee may establish. The Committee
may also delegate to the Chief Executive Officer and to other executive officers
of the Company its administrative duties under this Plan (excluding its granting

4

--------------------------------------------------------------------------------




authority) pursuant to such conditions or limitations as the Committee may
establish. The Committee may engage or authorize the engagement of a third party
administrator to carry out administrative functions under the Plan.
        8.  Employee Awards. (a) The Committee shall determine the type or types
of Employee Awards to be made under this Plan and shall designate from time to
time the Employees who are to be the recipients of such Awards. Each Employee
Award shall be embodied in an Employee Award Agreement, which shall contain such
terms, conditions and limitations as shall be determined by the Committee in its
sole discretion and shall be signed by the Participant to whom the Employee
Award is granted and by an Authorized Officer for and on behalf of the Company.
Employee Awards may consist of those listed in this paragraph 8(a) and may be
granted singly, in combination or in tandem. All or part of an Employee Award
may be subject to conditions established by the Committee, which may include,
but are not limited to, continuous service with the Company and its Affiliates,
achievement of specific business objectives, increases in specified indices,
attainment of specified growth rates and other comparable measurements of
performance. Upon the termination of employment by a Participant who is an
Employee, any unexercised, deferred, unvested or unpaid Employee Awards shall be
treated as set forth in the applicable Employee Award Agreement or as otherwise
specified by the Committee.
        (i)  Option. An Employee Award may be in the form of an Option. On the
Grant Date, the Grant Price of an Option shall be not less than the Fair Market
Value of the Common Stock subject to such Option. The term of the Option shall
extend no more than 10 years after the Grant Date. Options may not include
provisions that “reload” the option upon exercise. Subject to the foregoing
provisions, the terms, conditions and limitations applicable to any Options
awarded to Employees pursuant to this Plan, including the Grant Price, the term
of the Options, the number of shares subject to the Option and the date or dates
upon which they become exercisable, shall be determined by the Committee.  
        (ii)  Stock Award. An Employee Award may be in the form of a Stock
Award. The terms, conditions and limitations applicable to any Stock Awards
granted to Employees pursuant to this Plan shall be determined by the Committee;
provided that any Stock Award shall have a minimum Restriction Period of one
year from the Grant Date, provided that (i) the Committee may provide for
earlier vesting upon a termination of employment by reason of death, Disability
or normal retirement, and (ii) such one-year minimum Restriction Period shall
not apply to a Stock Award that is granted in lieu of salary or bonus.
        (b)  Notwithstanding anything to the contrary contained in this Plan,
the following limitations shall apply to any Employee Awards made hereunder:
        (i)  no Participant may be granted, during any fiscal year, Employee
Awards consisting of Options that are exercisable for more than 100,000 shares
of Common Stock; and
        (ii)  no Participant may be granted, during any calendar year, Employee
Awards consisting of Stock Awards covering or relating to more than 100,000
shares of Common Stock (the limitation set forth in this clause (ii), together
with the limitation set forth in clause (i) above, being hereinafter
collectively referred to as “Stock Based Awards Limitations”).        
        9.  Director Awards. (a) The Board may grant Director Awards to the
Non-employee Directors of the Company from time to time in accordance with this
paragraph 9. Director Awards may consist of those listed in this paragraph 9 and
may be granted singly, in combination or in tandem. Each Director Award shall be
embodied in a Director Award Agreement, which shall contain such terms,
conditions and limitations as shall be determined by the Board in its sole
discretion and, if required by the Board, shall be accepted by the Participant
to whom the Director Award is granted and signed by an Authorized Officer for
and on behalf of the Company.
        (i)  Stock Awards. A Director Award may be in the form of a Stock Award.
A Non-employee Director may not sell, transfer, assign, pledge or otherwise
encumber or dispose of any portion of a Stock Award until he or she terminates
service as a Non-employee Director, and any attempt to sell, transfer, assign,
pledge or encumber any portion of the Stock Award prior to such time shall have
no effect. Any additional terms, conditions and limitations applicable to any
Stock Awards granted to a Non-employee Director pursuant to this Plan shall be
determined by the Board.        
        (ii)  Non-qualified Stock Options. A Director Award may be in the form
of a Non-qualified Stock Option. On the Grant Date, the Grant Price of a
Non-qualified Stock Option shall be not less than the Fair Market Value of the
Common Stock subject to such Option. The term of the Non-qualified Stock Option
shall extend no more than 10 years after the Grant Date. Non-qualified Stock
Options may not include provisions that “reload” the option upon exercise.
Subject to the foregoing provisions, the terms, conditions and limitations
applicable to any Non-qualified Stock Options awarded to Directors pursuant to
this Plan, including the Grant Price, the term of the Non-qualified Stock
Options, the number of shares subject to the Non-qualified Stock Option and the
date or dates upon which they become exercisable, shall be determined by the
Committee.

5

--------------------------------------------------------------------------------




        (b)  Notwithstanding anything to the contrary contained in this Plan, no
Participant may be granted, during any fiscal year, Director Awards consisting
of Stock Awards covering or relating to more than 5,000 shares of Common Stock
(the limitation set forth in this paragraph (b) being hereinafter referred to as
a “Stock Based Awards Limitation”) or Non-qualified Stock Options for more than
10,000 shares of Common Stock during any fiscal year.
        10.  Change in Control. Notwithstanding the provisions of paragraphs 8
and 9 hereof, unless otherwise expressly provided in the applicable Award
Agreement, or as otherwise specified in the terms of an Equity Award, in the
event of a Change in Control during a Participant's employment (or service as a
Non-employee Director) with the Company or one of its Affiliates, each Equity
Award granted under this Plan to the Participant shall become immediately vested
and fully exercisable, with performance-based equity awards vested at target
level (regardless of the otherwise applicable vesting or exercise schedules or
performance goals provided for under the Award Agreement or the terms of the
Equity Award).
        11.  Payment of Awards.
        (a)  General. Payment made to a Participant pursuant to an Award may be
made in the form of Common Stock, and may include such restrictions as the
Administrator shall determine, including, in the case of Common Stock,
restrictions on transfer and forfeiture provisions. If such payment is made in
the form of Restricted Stock, the Administrator shall specify whether the
underlying shares are to be issued at the beginning or end of the Restriction
Period. In the event that shares of Restricted Stock are to be issued at the
beginning of the Restriction Period, the certificates evidencing such shares (to
the extent that such shares are so evidenced) shall contain appropriate legends
and restrictions that describe the terms and conditions of the restrictions
applicable thereto. In the event that shares of Restricted Stock are to be
issued at the end of the Restricted Period, the right to receive such shares
shall be evidenced by book entry registration or in such other manner as the
Administrator may determine.        
        (b)  Dividends, Earnings and Interest. Rights to dividends or Dividend
Equivalents may be extended to and made part of any Stock Award, subject to such
terms, conditions and restrictions as the Administrator may establish. The
Administrator may also establish rules and procedures for the crediting of
interest or other earnings on Dividend Equivalents for Stock Awards.        
        12.  Option Exercise. The Grant Price shall be paid in full at the time
of exercise in cash or, if permitted by the Committee and elected by the
optionee, the optionee may purchase such shares by means of tendering Common
Stock valued at Fair Market Value on the date of exercise, or any combination
thereof. The Committee shall determine acceptable methods for Participants to
tender Common Stock or other Awards. The Committee may provide for procedures to
permit the exercise or purchase of such Awards by use of the proceeds to be
received from the sale of Common Stock issuable pursuant to an Award. The
Committee may adopt additional rules and procedures regarding the exercise of
Options from time to time, provided that such rules and procedures are not
inconsistent with the provisions of this paragraph, and provided further that
such rules and procedures do not result in the further deferral of the taxation
of any Awards.
        An optionee desiring to pay the Grant Price of an Option by tendering
Common Stock using the method of attestation may, subject to any such conditions
and in compliance with any such procedures as the Committee may adopt, do so by
attesting to the ownership of Common Stock of the requisite value in which case
the Company shall issue or otherwise deliver to the optionee upon such exercise
a number of shares of Common Stock subject to the Option equal to the result
obtained by dividing (a) the excess of the aggregate Fair Market Value of the
shares of Common Stock subject to the Option for which the Option (or portion
thereof) is being exercised over the Grant Price payable in respect of such
exercise by (b) the Fair Market Value per share of Common Stock subject to the
Option, and the optionee may retain the shares of Common Stock the ownership of
which is attested.
        13.  Taxes. The Company or its designated third party administrator
shall have the right to deduct applicable taxes from any Employee Award payment
and withhold, at the time of delivery or vesting of shares of Common Stock under
this Plan, an appropriate amount of cash or number of shares of Common Stock or
a combination thereof for payment of taxes or other amounts required by law or
to take such other action as may be necessary in the opinion of the Company to
satisfy all obligations for withholding of such taxes. The Committee may also
permit withholding to be satisfied by the transfer to the Company of shares of
Common Stock theretofore owned by the holder of the Employee Award with respect
to which withholding is required. If shares of Common Stock are used to satisfy
tax withholding, such shares shall be valued based on the Fair Market Value when
the tax withholding is required to be made.
        14.  Amendment, Modification, Suspension or Termination of the Plan. The
Committee may amend, modify,

6

--------------------------------------------------------------------------------




suspend or terminate this Plan for the purpose of meeting or addressing any
changes in legal requirements or for any other purpose permitted by law, except
that (i) any amendment, modification, suspension, or termination of paragraph 9
of this Plan shall be approved by the Board, (ii) no amendment or alteration
that would adversely affect the rights of any Participant under any Award
previously granted to such Participant shall be made without the consent of such
Participant and (iii) no amendment or alteration shall be effective prior to its
approval by the shareholders of the Company to the extent such approval is
required by applicable legal requirements or the requirements of the securities
exchange on which the Company's stock is listed. Furthermore, no amendment,
modification, or termination of this Plan shall cause this Plan or the Awards or
benefits issued or payable hereunder to be subject to compliance with section
409A of the Code. Notwithstanding anything herein to the contrary, without the
prior approval of the Company's shareholders, Options issued under the Plan will
not be repriced, replaced, or regranted through cancellation or by decreasing
the exercise price of a previously granted Option.
        15.  Assignability. Unless otherwise determined by the Administrator and
provided in the Award Agreement or the terms of the Award, no Award or any other
benefit under this Plan shall be assignable or otherwise transferable except by
will, beneficiary designation or the laws of descent and distribution. In the
event that a beneficiary designation conflicts with an assignment by will, the
beneficiary designation will prevail. The Administrator may prescribe and
include in applicable Award Agreements or the terms of the Award other
restrictions on transfer. Any attempted assignment of an Award or any other
benefit under this Plan in violation of this paragraph 15 shall be null and
void.
        16.  Adjustments. (a) The existence of outstanding Awards shall not
affect in any manner the right or power of the Company or its shareholders to
make or authorize any or all adjustments, recapitalizations, reorganizations or
other changes in the capital stock of the Company or its business or any merger
or consolidation of the Company, or any issue of bonds, debentures, preferred or
prior preference stock (whether or not such issue is prior to, on a parity with
or junior to the existing Common Stock) or the dissolution or liquidation of the
Company, or any sale or transfer of all or any part of its assets or business,
or any other corporate act or proceeding of any kind, whether or not of a
character similar to that of the acts or proceedings enumerated above.
        (b)  In the event of any subdivision or consolidation of outstanding
shares of Common Stock, declaration of a dividend payable in shares of Common
Stock or other stock split, then (i) the number of shares of Common Stock
reserved under this Plan, (ii) the number of shares of Common Stock covered by
outstanding Awards, (iii) the Grant Price or other price in respect of such
Awards, (iv) the appropriate Fair Market Value and other price determinations
for such Awards, and (v) the Stock Based Awards Limitations shall each be
adjusted proportionately by the Board as appropriate to reflect such
transaction. In the event of any other recapitalization or capital
reorganization of the Company, any consolidation or merger of the Company with
another corporation or entity, the adoption by the Company of any plan of
exchange affecting Common Stock or any distribution to holders of Common Stock
of securities or property (other than normal cash dividends or dividends payable
in Common Stock), the Board shall make appropriate adjustments to (i) the number
of shares of Common Stock covered by Awards, (ii) the Grant Price or other price
in respect of such Awards, (iii) the appropriate, Fair Market Value and other
price determinations for such Awards, and (iv) the Stock Based Awards
Limitations to reflect such transaction; provided that such adjustments shall
only be such as are necessary to maintain the proportionate interest of the
holders of the Awards and preserve, without increasing, the value of such
Awards. In the event of a corporate merger, consolidation, acquisition of
property or stock, separation, reorganization or liquidation, the Board shall be
authorized (i) to assume under the Plan previously issued compensatory awards,
or to substitute new Awards for previously issued compensatory awards, including
Awards, as part of such adjustment or (ii) to cancel Awards that are Options and
give the Participants who are the holders of such Awards notice and opportunity
to exercise for 30 days prior to such cancellation.
        17.  Restrictions. No Common Stock or other form of payment shall be
issued with respect to any Award unless the Company shall be satisfied based on
the advice of its counsel that such issuance will be in compliance with
applicable federal and state securities laws. Certificates evidencing shares of
Common Stock delivered under this Plan (to the extent that such shares are so
evidenced) may be subject to such stop transfer orders and other restrictions as
the Administrator may deem advisable under the rules, regulations and other
requirements of the Securities and Exchange Commission, any securities exchange
or transaction reporting system upon which the Common Stock is then listed or to
which it is admitted for quotation and any applicable federal or state
securities law. The Administrator may cause a legend or legends to be placed
upon such certificates (if any) to make appropriate reference to such
restrictions.
        18.  Unfunded Plan. This Plan shall be unfunded. Although bookkeeping
accounts may be established with respect to Participants under this Plan, any
such accounts shall be used merely as a bookkeeping convenience,

7

--------------------------------------------------------------------------------




including bookkeeping accounts established by a third party administrator
retained by the Company to administer the Plan. The Company shall not be
required to segregate any assets for purposes of this Plan or Awards hereunder,
nor shall the Company, the Board or the Committee be deemed to be a trustee of
any benefit to be granted under this Plan. Any liability or obligation of the
Company to any Participant with respect to an Award under this Plan shall be
based solely upon any contractual obligations that may be created by this Plan
and any Award Agreement or the terms of the Award, and no such liability or
obligation of the Company shall be deemed to be secured by any pledge or other
encumbrance on any property of the Company. Neither the Company nor the Board
nor the Committee shall be required to give any security or bond for the
performance of any obligation that may be created by this Plan.
        19.  Right to Employment. Nothing in the Plan or an Award Agreement
shall interfere with or limit in any way the right of the Company to terminate
any Participant's employment or other service relationship at any time, nor
confer upon any Participant any right to continue in the capacity in which he or
she is employed or otherwise serves the Company.
        20.  Successors. All obligations of the Company under the Plan with
respect to Awards granted hereunder shall be binding on any successor to the
Company, whether the existence of such successor is the result of a direct or
indirect purchase, merger, consolidation, or otherwise, of all or substantially
all of the business and/or assets of the Company.
        21.  Governing Law. This Plan and all determinations made and actions
taken pursuant hereto, to the extent not otherwise governed by mandatory
provisions of the Code or the securities laws of the United States, shall be
governed by and construed in accordance with the laws of the State of Iowa.
        22.  Effectiveness. The Plan will be submitted to the shareholders of
the Company for approval at the 2004 annual meeting of shareholders scheduled to
be held on January 13, 2004 and, if approved, will become retroactively
effective as of January 1, 2004.
        23.  Termination. No Awards shall be made under the Plan after
January 1, 2014.

8